Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of PCT/JP2017/011735 filed on March 23, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on August 23, 2019 and December 15, 2020 have been considered by the Examiner.
Drawings
The drawings are objected to because missing reference number in Fig. 6B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. 2014/0117009) (cited by applicant) in view of Wander et al. (US Pub. 2011/0226759) (new cited).
Regarding claims 1, 8 and 16, Yamamoto discloses a microwave heating apparatus and processing method having a heating element used in a substrate processing apparatus configured to heat a substrate (W) supported by a substrate retainer (Fig. 1 and 3) by microwaves (via magnetrons 31) and process the substrate (W), the heating element (15) comprising: a dielectric material (Par. 35) of a disk shape  capable of generating heat by the microwaves, and the heating element is supported by the substrate retainer without contacting the substrate (W) (Fig. 1, 3, 8; Par. 35-41).  Yamamoto does not disclose the heating element is an annular shape and wherein an inner circumferential portion of the heating element is located outer than an outer circumferential portion of the substrate.  Wander discloses the heating element (16’) is an annular shape and wherein an inner circumferential portion of the heating element is located outer than an outer circumferential portion of the substrate (Fig. 3B; Par. 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamamoto, the heating element is an annular shape and wherein an inner circumferential portion of the heating element is located outer than an outer circumferential portion of the substrate, as taught by Wander et al. for the purpose of modifying the heat distribution near the wafer edge.
Regarding claims 2 and 10, Yamamoto discloses the heating element (15A) is disposed at least above the substrate (W) when the heating element is supported by the substrate retainer (Fig. 10; Par. 102).  Wander also discloses the heating element (16’) is disposed at least above the substrate (14) when the heating element is supported by the substrate retainer (Par. 45).
Regarding claims 3 and 11, Wander et al. discloses the heating element (16’) is disposed at a substantially same height as the substrate (14) when the heating element (16’) is supported by the substrate retainer (Fig. 3B).
Regarding claims 4-5 and 12-13, Yamamoto/Wander disclose substantially all features of the claimed invention as set forth above including from Wander, the heating element (16’) is supported by the substrate retainer (15/17) such that a gap (GR) between the inner circumferential portion of the heating element (16’) and the outer circumferential portion of the substrate (Fig. 3B) except a width of the heating element is equal to or less than a half wavelength of the microwaves; and the heating element is supported by the substrate retainer such that a gap between the inner circumferential portion of the heating element and the outer circumferential portion of the substrate is equal to or less than a half wavelength of the microwaves.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamamoto/Wander, a width of the heating element is equal to or less than a half wavelength of the microwaves; and the heating element is supported by the substrate retainer such that a gap between the inner circumferential portion of the heating element and the outer circumferential portion of the substrate is equal to or less than a half wavelength of the microwaves, for the purpose of suitable to the user application to select the gap for the heat distribution near the wafer edge.
Regarding claims 6-7 and 14-15, Yamamoto/Wander disclose substantially all features of the claimed invention as set forth above including from Wander, the heating element (16’) (Fig. 1 and 3) except the heating element comprises notched portions provided in the inner circumferential portion of the heating element at positions .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. 2014/0117009) in view of Wander et al. (US Pub. 2011/0226759) and further view of Matsui (JP 2016-186991) (cited by applicant).
Regarding claim 9, Yamamoto/Wander disclose substantially all features of the claimed invention as set forth above including from Yamamoto, the substrate retainer  (Fig. 1) except the substrate retainer comprises at least two support columns, and each of the at least two support columns comprises: an inner side surface; an outer side surface: substrate supporting portions capable of supporting the substrate and provided on the inner side surface: and heating element supporting portions capable of supporting the heating element and provided on the outer side surface.  Matsui discloses a substrate retainer (642) comprises at least two support column (645), and each of the at least two support columns comprises: an inner ide surface; an outer side 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/2/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761